DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney of Record Mr. Brian K. Seidleck following an Examiner-initiated interview with him held on 29 Apr 22.  A copy of the interview summary form as well as email correspondence (which led to the authorization for said examiner’s amendment) are attached herein.
A) Title Change: METHODS AND SYSTEMS FOR GENERATING PARALLEL ROAD DATA OF A REGION UTILIZED WHEN PERFORMING NAVIGATIONAL ROUTING FUNCTIONS
B) Abstract Change: The disclosure provides a method, a system, and a computer program product in accordance with at least one example embodiment for generating parallel road data of a region utilized when performing navigational routing functions. The method comprises obtaining map data of the region including at least one road sign, determining a plurality of first links associated with the at least one road sign[[,]] based on the map data of the region, , determining one or more second links[[,]] based on the relative position of the at least one road sign with respect to each of the plurality of first links, , and updating the map data of the region in a map database based on the generated parallel road data, wherein the updated map data of the region from the map database is utilized when performing navigational routing functions, and wherein the region comprises at least one of the plurality of first links and/or the plurality of second links.
C) Specification Change: Update the first page of the specification where the old title is shown, to have it coincide with the Title Change shown above.
D) The claim set filed 20 Jan 22 is hereby further amended by the claim set changes shown below.  The application has been amended as follows:
1. (Currently Amended) A system for generating parallel road data of a region utilized when performing navigational routing functions, the system comprising:
a communications interface comprising an input interface and an output interface, the communications interface configured to obtain map data of the region over a network based on a request received via the input interface, wherein the map data comprises at least one road sign, and the map data is obtained from a geographic database, or the map data is based on information captured by user equipment;
a memory configured to store computer executable instructions; and
one or more processors in operable communication with the communications interface and the memory and configured to execute the instructions to:

determine a plurality of first links associated with the at least one road sign, based on the map data of the region;
determine a relative position of the at least one road sign with respect to each of the plurality of first links;
determine one or more second links, based on the relative position of the at least one road sign with respect to each of the plurality of first links;
generate the parallel road data of the region, based on the one or more second links; and
update the map data of the region in a map database, based on the generated parallel road data,
wherein the updated map data of the region from the map database is utilized by a navigation application on the output interface associated with the request, and
wherein the region includes at least the one or more first links and/or the one or more second links.
2. (Canceled)
3. (Original) The system of claim 1, wherein the map data further comprises a first plurality of shape location points, and wherein to determine the plurality of first links, the one or more processors are further configured to obtain a second plurality of shape location points from the first plurality of shape location points, based on a radial distance threshold value.
4. (Original) The system of claim 3, wherein to obtain the plurality of first links, the one or more processors are further configured to filter each of the second plurality of shape location points, based on a heading criterion, and wherein the heading criterion comprises a condition that a heading difference between each of the second plurality of shape location points and the at least one road sign is less than a threshold heading value.
5. (Previously Presented) The system of claim 1, wherein to determine the one or more second links, the one or more processors are further configured to: determine an absolute distance between the relative position of the at least one road sign with respect to each of the plurality of first links; and filter each of the plurality of first links, based on the absolute distance between the relative position of the at least one road sign and the plurality of first links.
6. (Original) The system of claim 5, wherein to generate the parallel road data of the region, the one or more processors are further configured to: determine a map matched location of the at least one road sign and a map matched heading of the at least one road sign, based on the map data; and determine a refined location of the at least one road sign, based on the map-matched location of the at least one road sign and the map matched heading of the at least one road sign.
7. (Original) The system of claim 6, wherein to generate the parallel road data of the region, the one or more processors are further configured to: determine a map matched location of each of the one or more second links; and determine a judgement value for a side of each of the one or more second links with respect to the at least one road sign, based on the map-matched location of a respective one of the one or more second links and the refined location of the at least one road sign.
8. (Original) The system of claim 7, wherein the one or more processors are further configured to: determine the side of each of the one or more second links with respect to the at least one road sign, based on the judgement value; and generate the parallel road data of the region based on the determined side of each of the one or more second links with respect to the at least one road sign.
9. (Currently Amended) A method for generating parallel road data of a region utilized when performing navigational routing functions, the method comprising:
obtaining map data of the region over a network, wherein the map data comprises at least one road sign, and the map data is obtained from a geographic database, or the map data is based on information captured by user equipment;
determining a plurality of first links associated with the at least one road sign, based on the map data of the region;
determining a relative position of the at least one road sign with respect to each of the plurality of first links;
determining one or more second links, based on the relative position of the at least one road sign with respect to each of the plurality of first links;
generating the parallel road data of the region, based on the one or more second links; and
updating the map data of the region in a map database, based on the generated parallel road data,
wherein the updated map data of the region from the map database is utilized when performing navigational routing functions, and
wherein the region comprises at least one of the plurality of first links and/or the plurality of second links.
10. (Cancelled)
11. (Original) The method of claim 9, wherein the map data further comprises a first plurality of shape location points, and wherein determining the plurality of first links further comprises obtaining a second plurality of shape location points from the first plurality of shape location points, based on a radial distance threshold value.
12. (Original) The method of claim 11, wherein obtaining the plurality of first links further comprises filtering each of the second plurality of shape location points, based on a heading criterion, and wherein the heading criterion comprises a condition that a heading difference between each of the second plurality of shape location points and the at least one road sign is less than a threshold heading value.
13. (Previously Presented) The method of claim 9, wherein determining the one or more second links further comprises: determining an absolute distance between the relative position of the at least one road sign with respect to each of the plurality of first links; and filtering each of the plurality of first links, based on the absolute distance between the relative position of the at least one road sign and the plurality of first links.
14. (Original) The method of claim 13, wherein generating the parallel road data of the region further comprises: determining a map matched location of the at least one road sign and a map matched heading of the at least one road sign, based on the map data; and determining a refined location of the at least one road sign, based on the map-matched location of the at least one road sign and the map matched heading of the at least one road sign.
15. (Original) The method of claim 14, wherein generating the parallel road data of the region further comprises: determining a map matched location of each of the one or more second links; and determining a judgement value for a side of each of the one or more second links with respect to the at least one road sign, based on the map-matched location of a respective one of the one or more second links and the refined location of the at least one road sign.
16. (Original) The method of claim 15, further comprising: determining the side of each of the one or more second links with respect to the at least one road sign, based on the judgement value; and generating the parallel road data of the region based on the judgement value for a side of each of the one or more second links.
17. (Currently Amended) A computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by one or more processors, cause the one or more processors to carry out operations for generating parallel road data of a region utilized when performing navigational routing functions, the operations comprising:
obtaining map data of the region over a network, wherein the map data comprises at least one road sign, and the map data is obtained from a geographic database, or the map data is based on information captured by user equipment;
determining a plurality of first links associated with the at least one road sign, based on the map data of the region;
determining a relative position of the at least one road sign with respect to each of the plurality of first links;
determining one or more second links, based on the relative position of the at least one road sign with respect to each of the plurality of first links;
generating the parallel road data of the region, based on the one or more second links; and
updating the map data of the region in a map database, based on the generated parallel road data,
wherein the updated map data of the region from the map database is utilized when performing the navigational routing functions, and
wherein the region comprises at least one of the plurality of first links and/or the plurality of second links.
18. (Cancelled)
19. (Original) The computer program product of claim of claim 17, wherein the map data further comprises a first plurality of shape location points, and wherein for determining the plurality of first links, the operations further comprise obtaining a second plurality of shape location points from the first plurality of shape location points, based on a radial distance threshold value.
20. (Original) The computer program product of claim 19, wherein for obtaining the plurality of first links, the operations further comprise filtering each of the second plurality of shape location points, based on a heading criterion, and wherein the heading criterion comprises a condition that a heading difference between each of the second plurality of shape location points and the at least one road sign is less than a threshold heading value.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1, 3-9, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set per the above Examiner’s Amendment, all current claims as shown above are allowed.  The prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A system for generating parallel road data of a region utilized when performing navigational routing functions, the system comprising: a communications interface comprising an input interface and an output interface, the communications interface configured to obtain map data of the region over a network based on a request received via the input interface, wherein the map data comprises at least one road sign, and the map data is obtained from a geographic database, or the map data is based on information captured by user equipment; a memory configured to store computer executable instructions; and one or more processors in operable communication with the communications interface and the memory and configured to execute the instructions to: determine a plurality of first links associated with the at least one road sign, based on the map data of the region; determine a relative position of the at least one road sign with respect to each of the plurality of first links; determine one or more second links, based on the relative position of the at least one road sign with respect to each of the plurality of first links; generate the parallel road data of the region, based on the one or more second links; and update the map data of the region in a map database, based on the generated parallel road data, wherein the updated map data of the region from the map database is utilized by a navigation application on the output interface associated with the request, and wherein the region includes at least the one or more first links and/or the one or more second links.”).  Independent Claims 9 and 17 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 9 and 17.  Dependent Claims 3-8, 11-16, and 19-20 are also allowed for at least including the limitations of either independent Claim 1, independent Claim 9, or independent Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663